                       Case 1:20-cv-03281-AJN Document 7 Filed 07/13/20 Page 1 of 1
                                                                                     21st Floor
                                                                                     1251 Avenue of the Americas
                                                                                     New York, NY 10020-1104

                                                                                     Rachel Strom
                                                                                     212-402-4079 tel
                                                                                     212-489-8340 fax

                                                                                     rachelstrom@dwt.com




                                                          July 1, 2020


             BY ECF

             The Honorable Alison J. Nathan                                                       7/13/2020
             Thurgood Marshall United States Courthouse
             40 Foley Square, Courtroom 906
             New York, NY 10007

                    Re:     BYD Company Ltd v. Vice Media LLC- Case No. 1:20-cv-03281-AJN

             Dear Judge Nathan:

                    This firm represents Vice Media LLC (“Vice Media”), the defendant in the above-
             referenced matter. We write, pursuant to Rule 6(b) of the Federal Rules of Civil Procedure,
             Rules 7.1(d) and 5.2(b) of the Local Rules for the Southern District of New York, and Rules 1.A
             and 1.D of Your Honor’s Individual Practices, to respectfully request an extension of the time by
             which Vice Media must answer, move or otherwise respond to the Complaint.

62               Vice Media’s original response date is July 17, 2020, and it now seeks an extension until
25'(5(' August 17, 2020 to respond to the Complaint. This is Vice Media’s first request for an
7/13/2020 extension. The requested extension does not affect any other scheduled dates in this matter.
          Plaintiff has consented to this request. This additional time will allow Vice Media and this firm
          additional time to investigate the facts surrounding Plaintiff’s claims and to prepare a response to
          the Complaint.

                    Thank you for your consideration.


                                                          Respectfully submitted,


                                                          Rachel F. Strom


             cc:    All counsel of record (by ECF)




             4852-4674-4001v.1 0104722-000053
